Doerfler, J.
(dissenting). The deceased at the time of the accident was twenty-two years of age and had had .about three years of experience as an electrical worker. The evidence does not show that the deceased had ever been employed before in repairing of installing electrical apparatus for cranes like the one on which he was .injured, nor does it appear that he was familiar with the various movements of the crane and its parts.
On the morning of the day of the accident the deceased and Anderson examined the blue-prints of the crane, showing its electrical operation, and after that they ascended into the cab to examine the electric motor which operated the hoist, which motor was defective and out of order.
The deceased knew when he returned to the shipyard after dinner that he was there for the purpose of testing out the electrical motor that operated the hoist, in order to ascertain the efficacy.of the repair work which he and Anderson performed during the morning. The deceased must also be presumed to have known that, in order, to lift the propeller wheel, which was between 100 and 200 feet south of the cab and about thirty to forty feet east of the trestle, it would be necessary to utilize all of the motors. There is no testimony, however, to establish knowledge on the part of the deceased that the three movements involved in the test referred to would be performed simultaneously or that it was the usual and customary practice in the operation of the crane to- so perform these movements.
There is nothing in the evidence to show that the deceased, in anything that he did, had occasion to- examine into the location of the angle-irons on which the platform was suspended or to determine what portions of the crane moved with the cab when the same was operated out on the cross-arms. The impression that an ordinary person would obtain from the knowledge possessed by the. deceased, in so far as it is disclosed by the testimony, is that the bridge *157would be operated on the main tracks on the trestle until it arrived at a point opposite to where the propeller -wheel was located, and that the cáb would then be operated upon the cross-arm, and that that operation would be followed by the movement of the hoist. In any event the operation' on the main track was first started, and the movement of the bridge thereon was not connected with any danger to the deceased while he was standing in the doorway or even if he extended his head beyond the doorway. Had the bridge continued in its course on the main track to a point opposite to where the propeller wheel was situated, before the motion of the cab on the cross-arm was called into play, there would have been ample justification for/a jury finding the deceased guilty of contributory negligence if he had been injured by having his {read caught between the door jamb and the angle-iron.
Contributory negligence is a defense, and must be proved by the defendant, unless the plaintiff by his own evidence establishes the fact that he. was guilty of such negligence. Grimm v. Milwaukee E. R. & L. Co. 138 Wis. 44, 119 N. W. 833.
The answer of the jury to the fifth question of the special verdict is therefore based solely upon speculation and conjecture. On the evidence as it appears in the record the question of contributory negligence should not have been submitted to the jury at all, but, having been submitted, and answered in the manner as shown by the verdict, the answer should have been changed in accordance with the request of plaintiff’s counsel.
Eschweiler and Owen, JJ. We concur in the foregoing dissent.